Order entered October 19, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00378-CV

                                KELVIN PRUITT, Appellant

                                               V.

                            EL LAGO APARTMENTS, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-00583-2015

                                           ORDER
       In response to our October 16, 2015 order, court reporter Denise Y. Condran has filed

written verification that appellant has not requested the reporter’s record.     We cautioned

appellant in our July 30, 2015 order that if we received written verification that he had not

requested the record, we would without further notice order the appeal submitted without the

reporter’s record. Accordingly, we ORDER the appeal submitted without the reporter’s record.

TEX. R. APP. P. 37.3(c)(1). As the clerk’s record has been filed, we ORDER appellant to file his

brief no later than November 18, 2015. See id. 38.6(a).

       We VACATE that portion of our October 16, 2015 order directing Ms. Condran to not

sit. Moreover, we DIRECT the Clerk of the Court to send copies of this order, by electronic
transmission, to the Honorable Lance S. Baxter, Presiding Judge, Collin County Court at Law

No. 3; Denise Y. Condran; Collin County Auditor; and all parties.


                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE